Citation Nr: 1613726	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  13-09 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 
INTRODUCTION

The Veteran had active service from December 1948 to December 1951, January 1952 to January 1958, February 1960, and February 1966 to February 1981.  The Veteran died in November 2006.  The Appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the claim was subsequently transferred to the RO in Little Rock, Arkansas.

The Appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2015.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Appellant's claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board notes that VA medical opinions were issued in February 2010 that determined the Veteran's death was not related to his service-connected disabilities, specifically PTSD and heart arrhythmia.  The examiners opined that the Veteran's death certificate reported cause of death was due to multiple internal injuries sustained in a motor vehicle accident, that there was no evidence that PTSD symptoms contributed to his death, and that the Veteran's cardiac arrhythmia noted in his final hospital records was consistent with an end of life situation and not related to service-connected arrhythmia.  

In support of her appeal, however, the Appellant submitted lay statements in April 2013 that discussed the Veteran's periodic syncopal episodes prior to his death that his family members believed may have contributed to his fatal motor vehicle accident.  In December 2015 testimony before the Board, the Appellant contended that the syncopal episodes were related to the Veteran's service-connected diabetes or arrhythmia and that a syncopal episode caused him to lose control of his vehicle.  Moreover, in December 2015, Dr. Robert Holder indicated that he treated the Veteran from 2004 to 2006 for medical conditions including transient ischemic heart attacks with loss of consciousness and diabetes requiring oral hypoglycemic medication.  In pertinent part, Dr. Holder opined that the medical conditions had "side effects and complications which in theory could be a contributing factor to his motor vehicle accident."  As the VA examiner did not have the opportunity to review the new evidence, the Board finds remand is warranted for a new VA opinion to determine whether the Veteran's death was caused or proximately due to his service-connected heart disability or diabetes.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2015).  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion to determine if the Veteran's death was caused by a service-connected disability.  The claims file and a copy of this remand will be made available to the examiner. 

With respect to the Veteran's service-connected heart disability and diabetes mellitus, the examiner is asked to address:

a. Whether it is at least as likely as not (a probability of 50 percent or greater) that the service-connected disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.

b. If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the service-connected disability contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.

The examiner should note that it is not sufficient to show that a disability casually shared in producing death; it must be shown that there was a causal connection.

In making these determinations the examiner must specifically consider and address Dr. Holder's opinion on the etiology of the Veteran's death and the lay statements of the Appellant and the Veteran's family regarding syncopal episodes prior to his death.

A complete rationale must be provided for any opinion offered. 
2. Thereafter, readjudicate the claim on appeal.  If the benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

